Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 18 December 1791
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia Dec. 18. 1791.

I am obliged to trouble you in the following affair. Doctor Walker, in his account against my father’s estate, omitted to credit a sum of £200. paid him Aug. 31. 1766. by Kippen & co. on account of the estate, and debited in their account against the estate. It appeared that he had credited the estate another sum of £200. from Kippen & co. as received 1761. March. and it was suggested that perhaps these might be the same sums, with only a mistake of dates. This suggestion became strengthened by Mr. Francis Walker’s applying to James Lyle to know if it appeared in Kippen & co’s books that they had made any such paiment as that of £200 in 1761. to Dr. Walker for the estate, and his answering that he found no such payment in their acct. against the estate. If these were the same sums, it followed either that Dr. Walker had credited £200. by prophecy 5. years before he received it, or that McCaul had not charged it to the estate till 5. years after he had paid it. Yet Mr. Lyle said he could establish the payment of 1766. as it stood on their books both as to sum and time: so that it remained to us to establish that which Dr. Walker had credited as £200. paid Mar.  1761.—On turning to the Account book of the estate as kept by Mr. Harvie (one of the executors and a most exact accountant) I found in his own handwriting the estates account against Dr. Walker wherein is a charge in these words ‘1762. To cash in account with Mr. Mc.Caul £199–18–1’ and again in a settled account with Mr. Mc.Caul in the same book is a credit in these words ‘1762. Dec. 25 by cash paid per orders from Thomas Walker £199–18–1.’ Here then is not only a proof concurring with Dr. Walker’s own account, but a correction of the sum, to wit £199–18–1 which Dr. Walker had entered in round numbers, and which had he entered fractionally, the difference in sum from the paiment of 1766. would have prevented all suspicion of their identity: and a correction also of the date to 1762. instead of 1761. Indeed in Dr. Walker’s account this credit (dated March) follows one of Apr. 1761. Consequently the March after April 1761. must have been in 1762. and the entrance of the year in the margin omitted by inadvertence. Notwithstanding these proofs, it seemed necessary to get over the objection that the estate did not appear to have paid this sum of £199–18–1 to Kippen & co. consequently that it had not a right to a credit of two such paiments.—I had Kippen & co’s acct. from 1764. downwards, but not from my father’s death Aug. 17. 1757. till 1764. I therefore wrote to Mr. Lyle in Nov. 1790. to have the first 7. years of it copied for me against my return to Virginia in the fall of 1791. that I might then be enabled to search the acct. myself and get the matter settled: but he failed to do it. I wrote again in Nov. 1791. and in consequence he has had it copied, and sent it here to me, and in the very first glance on it, discover the payment of Dec. 1762. charged by Kippen & co. to the estate in the following words.




        
         £  s  d


‘1762.
        Dec.24.
To Richard Randolph
         68–18–1


1763.
        Jan.17.
To cash pd. Capt. Meriwether
         29–10–


        
22.
To do. pd. Walker’s orders
101–10’


Adding these articles together they make exactly the £199–18–1 credited between Mr. Harvie and Mc.Caul as ‘pd. per orders from Thomas Walker.’ To render this proof incontrovertible it will be well for me to prove (because this account does not express) that the £68–18–1 paid to Richd. Randolph was paid on account of Dr. Walker, and it is to obtain this proof that I ask your assistance. Whenever you shall be at Presque-isle be so good as to engage Mr. David Randolph to examine his father’s papers and see whether in 1762 Dr. Walker was indebted to him? Whether my father’s estate  was indebted to him? (I know it was not). Whether about 1762. Dec. 24. his father recd. £68–18–1 from Kippen & co.? Did he recieve it on Dr. Walker’s account, or on my father’s account? Or for what?
It would not have been necessary, my dear Sir, to have troubled you with this long detail, merely to enable you to obtain this proof for me: but, in case any accident should happen to me, I wished to leave a statement of this matter, because after a lapse of 30. years, 200£ are become 500£. and consequently a very serious demand. If I obtain proof that the money pd. to R.R. was for Dr. Walker, it will be presumed that that paid to Capt. Meriwether was, because of the near connection and mutual transactions known to have taken place between Dr. Walker and Meriwether.
We have no news yet from Monticello since we left it. I cannot account for this. I take for granted you have written. Present my best love to my dear daughter, & believe me to be Dear Sir Your’s affectionately,

Th: Jefferson

